DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on Page 7 dated 7/15/2022. Additionally, Ho (20170068110), Chin (20150205144), Preutz (20030058401), and Hall (5969787), prior art of record disclosed 12/14/2021, fails to disclose independent claim 1 and independent claim 15 in its entirety. 
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a frameless eyewear lens comprising: “a stiffening member disposed on an upper portion of the lens body and extending along the upper portion of the lens body, wherein the stiffening member is an integral and monolithic part of the lens body”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-14 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 15: The prior art of record does not disclose or suggest a frameless eyewear lens comprising: “a stiffening member disposed on an upper portion of the lens body and extending along the upper portion of the lens body, wherein a thickness of the stiffening member is between 90% and 110% of a lens thickness at a midpoint of the lens, and wherein a portion of the stiffening member has an extension distance measured from the back surface of at least twice that of the lens thickness”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 16-21 are allowable due to pendency on independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872